ORDERED: Application of American Council of Engineering Companies of Arizona and Arizona Builders’ Alliance for Permission to file Brief as Amicus Curiae = GRANTED.
FURTHER ORDERED: Petition for Review (Oral Argument Requested) = DENIED.
FURTHER ORDERED: The Court of Appeals’ Opinion shall not be published, pursuant to Rule 111(g), Arizona Rules of the Supreme Court.
FURTHER ORDERED: Request for Attorneys’ Fees [Appellee Waterfall, Economi-dis] = DENIED.
FURTHER ORDERED: Request for Attorneys’ Fees [Appellant Pima County] = DENIED.